IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 135 MM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
LEONARD THOMPSON,                            :
                                             :
                    Petitioner               :




                                        ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2016, the Application for Leave to

Exceed Word Limitations is DENIED.        Petitioner is DIRECTED to file a compliant

Petition for Allowance of Appeal within 30 days.